Citation Nr: 1806414	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pancreatitis, to include as secondary to medication for service-connected leishmaniasis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to medication for service-connected leishmaniasis.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication for service-connected leishmaniasis.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, and to include as secondary to medication for service-connected leishmaniasis.

5.  Entitlement to an initial evaluation in excess of 10 percent for a chronic gastritis disability also claimed as an ulcer disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983, from November 2001 to July 2002, and from January 2007 to April 2008, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the interim.

This appeal is before the Board of Veterans' Appeals (Board) from March 2011, April 2012, and September 2016 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2016 substantive appeal as to the issue of entitlement to an increased rating for gastritis, the Veteran requested a hearing before the Board as to that issue.  Before such a hearing could be scheduled, however, the Veteran withdrew the request in a March 2017 statement.

The Board notes that in October 2017, the Veteran submitted to the RO a VA Form 21-8940 as part of a claim for total disability based on individual unemployability (TDIU).  In it, the Veteran states his unemployability is due to his service-connected degenerative disc disease of the cervical spine and does not make reference to the gastritis on appeal herein.  Because the RO is developing the Veteran's TDIU claim in conjunction with an intertwined cervical spine appeal still being developed, it attaches to that claim and is not within the scope of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).


FINDINGS OF FACT

1.  Pancreatitis is not related to service or to medication for leishmaniasis.

2.  Diabetes mellitus is not related to service or to medication for leishmaniasis.

3.  Erectile dysfunction is not related to service or to medication for leishmaniasis.

4.  An acquired psychiatric disability is not related to service or to medication for leishmaniasis.

5.  Chronic gastritis is not productive of symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or for other symptom combinations productive of severe impairment of health; nor is it productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis, to include as secondary to medication for service-connected leishmaniasis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for diabetes mellitus, to include as secondary to medication for service-connected leishmaniasis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction, to include as secondary to medication for service-connected leishmaniasis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for an acquired psychiatric disability, to include depressive disorder, and to include as secondary to medication for service-connected leishmaniasis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for an initial evaluation in excess of 10 percent a chronic gastritis disability also claimed as an ulcer disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to him in deciding this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of service connection, the abovementioned disease or injury must be incurred or aggravated in the active military, naval or air service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Pancreatitis

The Veteran claims service connection for pancreatitis, to include as secondary to medication for service-connected leishmaniasis.  Specifically, in his May 2010 claim the Veteran stated that pancreatitis was a side effect of his prescribed Pentostam.  The Veteran provided a Wikipedia article indicating that pancreatitis is a common side effect of Pentostam. 

Service treatment records do not reflect any symptoms of or treatment for pancreatitis. 

VA treatment records include a May 2010 note in which the Veteran reported being hospitalized for 21 days in April 2010 for acute pancreatitis prior to a full recovery.  His physician noted that the pancreatitis was due to hypertriglyceridemia.  

The Veteran underwent a VA examination in July 2010.  An episode of acute pancreatitis was noted in 2010.  The examiner opined that pancreatitis was not related to the Veteran's Pentostam treatment.  This opinion was based on the rationale that pancreatitis occurred in 2010, but the Veteran had not been treated with Pentostam since 1984.

In a December 2012 letter, the Veteran's private physician stated that adverse effects from Pentostam include elevation of pancreatic enzymes with the occasional death occurring from pancreatitis.

The Veteran underwent another VA examination in September 2016.  His single episode of acute pancreatitis treated and resolved in 2010 was noted.  The examiner opined that the episode of pancreatitis was less likely than not incurred in, caused by, or aggravated by service.  This opinion was based on the rationale that the only episode of pancreatitis was in 2010, more than a year after final separation from service, and secondary to extremely uncontrolled hypertriglyceridemia.  The examiner further opined that pancreatitis was less likely than not related to medication taken for his service-connected disabilities.  This opinion was based on the rationale that medical literature does not support that the use of a short course of Pentostam may cause an episode of acute pancreatitis more than 25 years after its use.

The Board finds that the evidence weighs against a finding that the Veteran's pancreatitis is related to service or to medication for service-connected leishmaniasis.  The Veteran experienced a single acute episode of pancreatitis in 2010.  Treatment records indicate that this pancreatitis was due to hypertriglyceridemia.  Two VA examiners gave highly probative opinions, explaining that this episode could not have been caused by Pentostam administered more than two decades prior to the episode.  While both the Veteran's private physician and the Wikipedia article provided by the Veteran noted that Pentostam can cause pancreatitis, neither explained why pancreatitis would be delayed so long, nor did they contradict the treatment records which explained that the Veteran's particular episode of pancreatitis was caused by hypertriglyceridemia.  Furthermore, there is no evidence that pancreatitis is directly related to service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's pancreatitis is related to service or to medication for service-connected leishmaniasis, and service connection is therefore denied.

Diabetes Mellitus

The Veteran claims service connection for diabetes mellitus, to include as secondary to medication for service-connected leishmaniasis.  Specifically, in his May 2010 claim the Veteran stated that diabetes mellitus was a side effect of his prescribed Pentostam.

Service treatment records from the Veteran's first and second periods of active duty service do not reflect any symptoms of or treatment for diabetes mellitus.

VA treatment records reflect that in February 2003 the Veteran was diagnosed with impaired glucose levels.  They were noted to be stable in April 2003 and September 2003.  He was diagnosed with diabetes in January 2004.  Treatment records reflect routine treatment thereafter with no discussion of etiology. 

The Veteran underwent a VA examination in July 2010.  He reported that he had been diagnosed with diabetes in 1984, saying that his blood sugar had been uncontrolled since being treated with Pentostam for leishmaniasis.  The examiner opined that diabetes was not caused by Pentostam.  This opinion was based on the rationale that a review of medical literature found no adverse effects of diabetes mellitus from Pentostam.

The Board finds that the evidence weighs against a finding that the Veteran's diabetes mellitus is related to service or to medication for service-connected leishmaniasis.  The Veteran was diagnosed with diabetes mellitus in January 2004, between his second and third periods of active service.  There is no indication that diabetes mellitus arose in service, nor is there any indication that it worsened during his third period of service.  Rather, the Veteran contends that it was caused by his Pentostam treatment for service-connected leishmaniasis in 1984.  The Veteran provides no basis for his knowledge of a mechanism of how Pentostam treatment would cause diabetes mellitus to arise nearly two decades later.  Furthermore, there is no medical evidence to suggest such a relationship.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's diabetes mellitus is related to service or to medication for service-connected leishmaniasis, and service connection is therefore denied.

Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction, to include as secondary to medication for service-connected leishmaniasis.  Specifically, in his May 2010 claim the Veteran stated that erectile dysfunction was a side effect of his prescribed Pentostam.

Service treatment records do not reflect any symptoms of or treatment for erectile dysfunction.

VA treatment records reflect that in March 2014 the Veteran reported erectile dysfunction.  He was prescribed medication.  There was no discussion of etiology.

The Board finds that the evidence weighs against a finding that the Veteran's erectile dysfunction is related to service or to medication for service-connected leishmaniasis.  The Veteran was diagnosed with erectile dysfunction in March 2014.  There is no indication that erectile dysfunction arose in service.  Rather, the Veteran contends that it was caused by his Pentostam treatment for service-connected leishmaniasis in 1984.  The Veteran provides no basis for his knowledge of a mechanism of how Pentostam treatment would cause erectile dysfunction to arise nearly three decades later.  Furthermore, there is no medical evidence to suggest such a relationship.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's erectile dysfunction is related to service or to medication for service-connected leishmaniasis, and service connection is therefore denied.

Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disability, to include depressive disorder, and to include as secondary to medication for service-connected leishmaniasis.  Specifically, in his May 2010 claim the Veteran stated that a nervous condition was a side effect of his prescribed Pentostam.

Service treatment records from the Veteran's first period of active duty do not reflect and symptoms of or treatment for any mental health disability.

National Guard service treatment records include an October 1986 quadrennial examination in which no psychological abnormality was noted.  In the accompanying report of medical history, the Veteran denied having ever experienced depression, excessive worry, or nervous trouble of any sort.  He underwent a psychological evaluation in June 1988.  He reported severe psychological stress related to a determination by the Puerto Rico National Guard for him to return to Panama for ACDUTRA where he had been infected with leishmaniasis in 1984.  He reported insomnia, headaches, nightmares, irascibility, lack of stamina, loss of interests, loneliness, fear, and preoccupation with his skin condition.  His wife reported that his personality had changed and he became depressed since contracting leishmaniasis.  Psychological testing indicated severe emotional turmoil and confusion, a great deal of ambivalence and anxiety, underlying hostility, death wishes, and regressive dependency.  The psychologist found clear indications of a moderately severe depression with social withdrawal, introversion, and hypochondria since the infection appeared in 1984.  In a report of medical history accompanying an August 1988 fitness for duty examination for the Puerto Rico National Guard, he reported having experienced frequent trouble sleeping and depression or excessive worry.  He reported experiencing nightmares and irritability.  He was diagnosed with situational anxiety reaction by history with no evidence of a current psychiatric illness by an examining psychiatrist who in October 1988 found him qualified for retention and promotion.  No mental health disability was noted at examinations in April 1991, February 1995, or January 2000.  In February 1995 he reported occasional nervousness.  In reports of medical history accompanying the remaining examinations, the Veteran denied having ever experienced depression, excessive worry, or nervous trouble of any sort.  

Service treatment records reflect that in April 2002, during his second period of active duty, the Veteran reported anxiety and was referred for mental health treatment.  There is no record of any follow-up on the Veteran's part.  No such abnormality was noted at his June 2002 separation examination, and in the accompanying report of medical history he denied having ever experienced anxiety, panic attacks, depression, or excessive worry.  He further denied having ever received counseling of any type or been evaluated or treated for a mental condition.

VA treatment records reflect that in February 2003 the Veteran reported depression and was referred for treatment.  In April 2003 he reported to his primary care provider that his depression had improved.  Depression was noted as stable in September 2003 and January 2004.  At an April 2004 psychosocial assessment he reported an onset of mental health problems while on active duty in 2002 due to problems of persecution, phobia, sleep problems, and aggressive impulses with guilty feelings.  

National Guard service treatment records include a January 2005 medical examination which found no mental health abnormality.  In the accompanying report of medical history the Veteran explicitly denied having ever experienced anxiety, panic attacks, frequent trouble sleeping, depression, or excessive worry.  He denied having received counseling of any type or having been evaluated or treated for a mental condition.

VA treatment records reflect that at a May 2005 couples therapy session the Veteran reported sleep problems and isolation.  In July 2005 he reported feeling depressed and ashamed after losing his job for testing positive for cocaine.  He was diagnosed with adjustment disorder with anxious-depressed mood, rule out antisocial personality disorder and cocaine abuse.

Service treatment records from the Veteran's third period of active duty reflect that in his February 2007 pre-deployment health assessment he denied mental health issues.  In a March 2008 health readiness survey he denied feeling depressed, sad, or overwhelmed and he denied difficulty dealing with frustration or stress that manifested symptomatically.  He denied sleep problems.

The Veteran underwent a VA examination in July 2010.  He reported moderate symptoms of trouble sleeping and irritability since 2005, when he tested positive for cocaine.  He was diagnosed with depressive disorder.  The examiner opined that the disability was not caused by or a result of treatment with Pentostam.  This opinion was based on the rationale that there was no evidence of psychiatric symptoms or treatment during service or within one year of separation.

In a January 2012 addendum, the July 2010 VA examiner restated the rationale for her opinion, stating that there is no medical literature or objective evidence to support psychiatric side effects or adverse reactions associated with the use of the medication Pentostam.

In a December 2012 letter, the Veteran's private physician stated that adverse effects from Pentostam include behavioral changes.

In his March 2014 substantive appeal, the Veteran reported that he has had depressive disorder since his separation from service in 2008.

VA treatment records reflect that in August 2014 after a mental health consultation the Veteran began group therapy for pain management.  In July 2015 the Veteran participated in an initial psychology evaluation for admission to the interdisciplinary pain rehabilitation program.  He referred to pain from a 2013 motor vehicle accident.  He reported that he had been diagnosed with major depression by his private treating psychologist.  He began treatment for chronic pain syndrome.

Private treatment records include a November 2015 psychiatric report, noting that in treatment since March 2013 the Veteran reported feeling sad, anxiety, insomnia, and feelings of hopelessness and helplessness.  He reported that he began to feel this way in February 2013 when he was in a motor vehicle accident in a military vehicle.  Since the accident, he reported becoming irritable, angry, highly anxious, sad, and depressed.  

VA treatment records reflect that in January 2016, the Veteran's psychologist perceived that he was dealing with internal issues that were interfering with his daily functioning, including his pain management.  The psychologist concluded that the Veteran had reached the maximum benefit for psychotherapy for pain management and treatment ceased.

The Veteran underwent another VA examination in September 2016.  He reported sleeping difficulties, anxiety, nightmares, and irritability.  He reported that symptoms began a long time ago, occurred almost daily, and were mild.  He was diagnosed with depressive disorder.  The examiner opined that an acquired psychiatric disability was less likely than not related to service.  This opinion was based on the rationale that there were no psychiatric complaints at his examination in 1986.  There were symptoms at his examination in 1988, and reports of his symptoms in 2000, 2005, and thereafter make clear that they had specific causes not incurred in or caused by service.

In an October 2016 statement, the Veteran reported that in August 2005 his National Guard unit was activated during hurricane Katrina.  He reported being traumatized by seeing corpses and that his experiences caused nightmares, panic attacks, isolation, and fear of crossing water.  He further stated that while serving in Guantanamo Bay in 2007 he had to move prisoners and clean up after them.  He stated that the prisoners were hostile, would fight him, and threw feces at him.  He stated that this experience caused current sleep difficulties and severe depression, and that one of his doctors suggested schizophrenia. 

Private treatment records reflect that in December 2016 the Veteran was hospitalized for suicidal ideation, hallucinations, and disturbances of mood.  It was noted that symptoms were precipitated by marital problems.  

VA treatment records reflect that in February 2017 the Veteran reported continued anxiety and depressive states.  He reported hearing voices calling him up.  He reported nightmares about a motor vehicle accident.  He was diagnosed with severe major depression, single episode with psychotic features.

The Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service or to medication for service-connected leishmaniasis.  The record contains evidence of episodes of mental health symptoms over a period of decades with intervening asymptomatic periods.  While the Veteran stated that his symptoms arose during his third period of active service in 2008, treatment records do not reflect any symptomatic periods during service, but rather episodes both before and after his third period of active service.  Treatment records establish that current mental health symptoms are attributable to various factors unrelated to military service.  These include marital problems, health concerns, and unemployment due to a positive drug test.  These treatment records are at odds with some of the Veteran's statements, where he attributes his symptoms to in-service trauma during hurricane Katrina and in Guantanamo Bay.  These causes are not referred to in his treatment records.  The Board finds the treatment records more credible than the Veteran's statements.  Furthermore, although private treatment records attribute the Veteran's current symptoms to an in-service motor vehicle accident in 2013, the Board does not find these reports credible.  His treating psychologist attributed depressive symptoms to the 2013 accident without any reference to the prior diagnosis of depressive disorder at his July 2010 VA examination.  Indeed, in January 2016 his VA treating psychologist found that pain from the 2013 accident was not the source of his current psychiatric symptoms.  As to secondary service connection, the Veteran attributes his psychiatric problems to Pentostam.  While his physician pointed out that behavioral changes are a possible side effect, there is no indication in the record that it can cause a psychiatric disability arising or lasting decades after administration of the drug.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service or to medication for service-connected leishmaniasis, and service connection is therefore denied. 

Gastritis

The Veteran claims an increase to his 10 percent rating for chronic gastritis, also claimed as an ulcer disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's chronic gastritis is rated by analogy as a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, a maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or for other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.  His current 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

VA treatment records reflect that in May 2010 his gastroesophageal reflux disease (GERD) was noted as stable.  It remained noted as stable or under control in regular treatment records until June 2012.

The Veteran underwent a VA examination in July 2010.  He reported chronic stomach pain and that a 2005 endoscopy showed a stomach ulcer.  He reported occasional nausea but denied hematemesis or melena.  He reported upper abdominal pain and burning sensation that improved with treatment.  He denied diarrhea, constipation, circulatory disturbances after meals, or hypoglycemic reactions.  He denied episodes of colic, distention, or vomiting.  He reported that there were no effects on occupational functioning or activities of daily living.  There was tenderness and epigastric pain at deep palpation.  There were no signs of anemia or weight gain or loss.

VA treatment records reflect that in June 2012 the Veteran's medication for GERD was adjusted.  It remained noted as stable or under control in regular treatment records through July 2015.

The Veteran underwent another VA examination in September 2016.  He reported recurrent heartburn, hyperacidity, dyspepsia, and epigastric and abdominal pain, several times weekly.  Symptoms were precipitated by certain foods and partially relieved by antacids.  He reported many episodes per year lasting less than one day of nausea and other symptoms that were not severe.  He reported one episode per year of severe symptoms lasting 1-9 days.  Abdominal pain occurred at least monthly.  As to incapacitating episodes, he reported a three-day hospital admission in August 2015.  An upper endoscopy at that time showed mild antral gastritis.  He was diagnosed with chronic gastritis which did not impact his ability to work.  

VA treatment records reflect that in October 2016 his GERD was noted as stable.

In his December 2016 substantive appeal, the Veteran stated that he meets the requirements for a 30 percent rating for gastritis.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's chronic gastritis disability.  Higher ratings are available for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health; or for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.  The evidence weighs against such manifestations.  The Veteran takes medication for his digestive disability, but treatment records do not reflect a considerable impairment of health; rather, they almost uniformly describe digestive symptoms as stable or under control.  While at his September 2016 VA examination the Veteran reported a three-day hospitalization for symptoms in August 2015, treatment records from this period do not make mention of a hospitalization of any kind.  At his VA examinations, the Veteran did not report persistently recurrent symptoms of regurgitation or substernal, arm, or shoulder pain.  His symptoms were limited to heartburn, hyperacidity, nausea, dyspepsia, and epigastric and abdominal pain.  Severe symptoms only occurred at one episode per year.  An endoscopy showed mild antral gastritis.  He does not report all of the symptoms listed in the criteria for a 30 percent rating, and those symptoms he does report are of mild severity.  This describes the exact criteria for a 10 percent rating.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's chronic gastritis disability.

ORDER

Service connection for pancreatitis, to include as secondary to medication for service-connected leishmaniasis, is denied.

Service connection for diabetes mellitus, to include as secondary to medication for service-connected leishmaniasis, is denied.

Service connection for erectile dysfunction, to include as secondary to medication for service-connected leishmaniasis, is denied.

Service connection for an acquired psychiatric disability, to include depressive disorder, and to include as secondary to medication for service-connected leishmaniasis, is denied.

An initial evaluation in excess of 10 percent for a chronic gastritis disability also claimed as an ulcer disability is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


